ORDER

PER CURIAM.
Jon Beck, (Employee), appeals from a final award of the Labor and Industrial Relations Commission entered in favor of the City of St. Louis, (Employer), denying his claim for worker’s compensation. Employee raises seven points on appeal, all of which assert claims of error concerning the weight and credibility given by the Commission to conflicting evidence in the case.
We have reviewed the briefs of the parties and the record on appeal. The Commission’s decision is supported by competent and substantial evidence on the whole record, and is not against the overwhelming weight of evidence. An extended opinion would have no precedential value. We affirm the award pursuant to Rule 84.16(b).